COLT, Circuit Judge.
The plaintiff has not shown that either the stockholders or the railway corporation will suffer irreparable injury before a final hearing can be had in this case. The act' in question requires street-railway companies to transport scholars of the public schools to and from the school houses and their homes at one-half the regular fare charged othfer passengers. There is no evidence as to the amount of injury which the railway company suffers, or is likely to suffer, from a compliance with this law. This is a sufficient reason for refusing, at this stage of the case, a preliminary injunction.
Upon its face, the statute seems open to the objection of unreasonably reducing the rates charged by railroad companies, and to the further objection of discriminating in favor of a particular class in the community. An act open to either of these objections has been held by the supreme court to be in violation of the fourteenth amendment to the constitution of the United States. Chicago, M. & St. P. Ry. Co. v. Minnesota, 134 U. S. 418, 10 Sup. Ct. 462, 702, 33 L. Ed. 970; Reagan v. Trust Co., 154 U. S. 362, 14 Sup. Ct. 1047, 38 L. Ed. 1014; Railway Co. v. Gill, 156 U. S. 649, 15 Sup. Ct. 484, 39 L. Ed. 567; Smyth v. Ames, 169 U. S. 466, 18 Sup. Ct. 418, 42 L. Ed. 819; Railway Co. v. Smith, 173 U. S. 684, 19 Sup. Ct. 565, 43 L. Ed. 858. Notwithstanding I have grave doubts of the constitutionality of the act, as an important constitutional question is raised, and as the plaintiff has not clearly brought himself within the rules respecting the granting of preliminary injunctions, I think the case should stand over for full argument upon final hearing. Motion for preliminary injunction denied.